IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                        DIVISION ONE

In the Matter of the Marriage of         )       No. 75377-1-1
                                         )
CAROLINE MARIA VAUGHAN,                  )                                        c=)
                                         )                                        C:)
                     Appellant,          )
                                         )                                              -7-1
                                                                                 r,,
         and                             )                                       2,3             •
                                         )                                                      o
NATHANIEL THOMAS CAYLOR,                 )       UNPUBLISHED OPINION             9?
                                         )                                       c.n
                     Respondent.         )       FILED: October 2, 2017                   1-4

                                         )

       VERELLEN, C.J. — In February 2016, Carrie Vaughan was found in contempt for

violating the parenting plan. At a review hearing in May, the trial court found that

Vaughan had failed to purge the contempt and awarded attorney fees to Nathaniel

Caylor. Because the record before us does not reveal an independent analysis

concerning the reasonableness of attorney fees or adequate findings to explain the

award, we remand for entry of additional findings.

                                          FACTS

       Vaughan and Caylor have one child in common. In February of 2016, Vaughan

was found in contempt for violating the parenting plan by engaging in unilateral decision

making and interfering with Caylor's access to information. The King County Superior

Court set a reviewing hearing for May 24, 2016.
No. 75377-1-1-2

       Caylor filed a new motion for contempt alleging that Vaughan continued to

engage in unilateral decision making before the review hearing. The court denied

Caylor's new motion but found that Vaughan had failed to purge the February contempt,

and awarded Caylor $4,500 in fees.

       Vaughan appeals.

                                        ANALYSIS

                               Appealable Final Judgment

       Caylor suggests this matter is not appealable under RAP 2.2 but does not

provide any meaningful authority or argument. Generally, an order on show cause is an

appealable final order if "the party's willful resistance to the contempt order[]is

established, and the sanction is a coercive one designed to compel compliance with the

court's order.'"1 An enforceable judgment for attorney fees in such a contempt

proceeding would seem to qualify as a final judgment under RAP 2.2(a)(1). But lacking

any meaningful briefing on the issue, we decline to address Caylor's contention.

                                Attorney Fees and Costs

       Vaughan contends the trial court abused its discretion in calculating the attorney

fee amount.

       We review a trial court's determination of reasonableness of attorney fees for

abuse of discretion.2 To determine a reasonable attorney fee, the court "begins with a

calculation of the 'lodestar,' which is the number of hours reasonably expended on the




       1 See In re Estates of Smaldino, 151 Wn. App. 356, 363, 212 P.3d 579(2009)
(quoting In re Marriage of Wagner, 111 Wn. App. 9, 15-16,44 P.3d 860(2002)).
       2 Berryman v. Metcalf, 177 Wn. App. 644, 656-57, 312 P.3d 745 (2013).



                                             2
No. 75377-1-1-3

litigation multiplied by a reasonable hourly rate."3 The court must also segregate and

"discount hours spent on unsuccessful claims, duplicated effort, or otherwise

unproductive time."

       The party requesting the fee must provide reasonable documentation of the work

performed.5 But the court must conduct "an independent evaluation of the

reasonableness of the fees" and cannot simply rely on the billing records and pleadings

of the prevailing party.6 "Meaningful findings and conclusions must be entered to

explain an award of attorney fees."7 "The findings must show how the court resolved

disputed issues of fact and the conclusions must explain the court's analysis."8

       Here, the two declaratiOns provided by Caylor's counsel provide an adequate

basis for a lodestar determination; notably, a description of counsel's qualifications,

experience, and background, a description of the services provided in the 12 hours

claimed, and the basis for the claimed hourly rate. The two declarations also provide

sufficient context to analyze other factors including the complexity of the matter, the

history of opposing counsel, and the lack of duplicative fees.

       But the court did not enter adequate findings. It awarded $4,500 and simply

concluded "[t]he attorney fees and costs. . . have been incurred and are reasonable."9


       3 Id. at 660.

       "Bowers     v. Transamerica Title Ins. Co., 100 Wn.2d 581, 597,675 P.2d 193
(1983).
       5 224 Westlake, LLC    v. Engstrom Props., LLC, 169 Wn. App. 700, 734, 281 P.3d
693(2012).
       6   Berryman, 177 Wn. App. at 677-78.
       7 Id. at 677.

       8   Id. at 658.
       9 CP   at 362.


                                             3
No. 75377-1-1-4

The trial court included one finding to support its conclusion: "The court finds sufficient

specificity under a Berryman analysis was provided by Caylor's counsel."1° There are

no specific findings supporting the time incurred or the hourly rate charged. There is no

analysis of other concerns identified in Berryman.

       We conclude this finding is insufficient to allow meaningful review, and the

appropriate remedy is a remand on the existing record for entry of findings and

conclusions of law to support the attorney fee award.11

                                      Fees on Appeal

       Both Vaughan and Caylor request fees on appeal. Vaughan relies on financial

need under RCW 26.09.140. But "[a]n appellate court will not consider an award of

attorney fees on appeal under RAP 18.1 and RCW 26.09.140 when a party seeking

fees fails to comply with RAP 18.1(c)."12 Vaughan has not submitted an affidavit of

financial need as required by RAP 18.1(c).

       Vaughan also requests fees based on Caylor's intransigence. "Intransigence is a

basis for awarding fees on appeal."13 "[A] party's intransigence in the trial court can also

support an award of attorney fees on appeal."14 But Vaughan offers no compelling

evidence to establish Caylor's intransigence in the trial court or during this appeal.




       10   Id.
       11 Berryman, 177 Wn. App. at 659 ("Normally, a fee award that is unsupported by
an  adequate   record will be remanded for entry of proper findings of fact and conclusions
of law that explain the basis for the award.")
       12 In re Marriage of Crosetto, 82 Wn. App. 545, 565-66, 918 P.2d 954 (1996).

       13 In re Marriage of Mattson, 95 Wn. App. 592,605, 976 P.2d 157 (1999).
       14 Id. at 606; Chapman v. Perera, 41 Wn. App. 444, 456, 704 P.2d 1224 (1985)).



                                             4
No. 75377-1-1-5

       Caylor requests attorney fees under RAP 18.9 based on Vaughan's frivolous

appeal. "An action is 'frivolous' if, considering the action in its entirety, it cannot be

supported by any rational argument based in fact or law."15 Here, Vaughan's appeal is

not frivolous because her argument concerning the sufficiency of the trial court's

findings is successful. We decline to award fees to either party.

       We remand for further proceedings on the existing record consistent with this

opinion.




WE CONCUR:



              P 71




       15In re Marriage of Wixom, 190 Wn. App. 719, 729, 360 P.3d 960 (2015), review
denied, 185 Wn. 2d 1028, 377 P.3d 717(2016).


                                               5